Citation Nr: 1229332	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-14 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include on a secondary basis.

2.  Entitlement to service connection to chest pains, also claimed as heart trouble.

3.  Entitlement to an increased rating for service-connected bilateral hearing loss, currently rated as 10 percent disabling.

4.  Entitlement to an effective date earlier than January 16, 2007, for the assignment of a 100 percent rating for service-connected depression.

5.  Entitlement to an effective date earlier than September 1, 2006, for the payment of additional benefits based upon dependency.

6.  Entitlement to a total disability rating based upon unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to the benefits sought on appeal.  

The March 2008 rating decision (notice of which was sent to the Veteran in April 2008) denied the Veteran's claim for a rating in excess of 30 percent for depression, denied a rating in excess of 10 percent for tinnitus, denied a compensable rating for bilateral hearing loss, denied service connection for erectile dysfunction, sleep apnea, and chest pains (also claimed as heart trouble), and denied entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  The April 2008 notice letter indicated that the Veteran began being paid as a Veteran with two dependents as of September 1, 2006.  The Veteran appealed the denial of a rating in excess of 30 percent for depression, the denial of a compensable rating for bilateral hearing loss, the denial of service connection for sleep apnea and chest pain (also claimed as heart trouble), the denial of entitlement to TDIU, and the effective date of dependents added as of September 1, 2006.  

The March 2009 rating decision increased the rating for depression to 100 percent effective January 16, 2007, determined that the claim for a TDIU was moot as a result of the award of a 100 percent disability rating for the service-connected depression, established basic eligibility for dependents benefits from January 16, 2007, determined that the Veteran was competent, and granted special monthly pension based upon housebound status, effective September 25, 2007.  The Veteran appealed the effective date for the assignment of the 100 percent rating for depression, as well as the effective date for the establishment of basic eligibility for dependents benefits.  

In a March 2009 statement of the case, the RO granted an increased rating of 10 percent for bilateral hearing loss, effective January 16, 2007, the date noted to be the date the Veteran's claim for an increased rating was received.  As this is not the highest possible rating for this disability, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for sleep apnea, to include on a secondary basis, entitlement to an increased rating for bilateral hearing loss, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  An unappealed August 2005 rating decision granted service connection for depression secondary to bilateral hearing loss and assigned a 30 percent evaluation effective from January 13, 2004. 

3.  Following the August 2005 rating decision, the Veteran first filed an informal claim for an increased evaluation for his service-connected depression on March 20, 2006. 

4.  In a March 2009 rating decision, the RO granted an increased rating of 100 percent for service-connected depression, effective from January 16, 2007, the date of the claim for an increased rating.

5.  The evidence of record shows that it was not factually ascertainable that the Veteran's depression met the criteria for a 100 percent evaluation during the one year period prior to the receipt of the informal claim on March 20, 2006. 

6.  The Veteran's current chest pains, also claimed as "heart trouble," are not caused by or the result of disease or injury incurred during active service.

7.  In an August 2005 letter, VA advised the Veteran that he was being paid as a single Veteran with no dependents, and enclosed a VA Form 21-686(c) "Declaration of Status of Dependents," which provided specific instructions on how the Veteran could receive additional compensation for his dependents.  It was noted that the Veteran reported having been married but divorced on May 19, 2004.  The letter instructed the Veteran to complete and return the VA Form 21-686(c) because dependent benefits may be payable based upon the marriage for a short period of time.

8.  The Veteran and his third spouse, R.F.B., were married in August 2006. 

9.  VA did not receive a copy of a marriage license certifying their marriage until October 24, 2006. 

10.  On October 24, 2006, the Veteran indicated that he had a son, S.E.B., who was born February [redacted], 1990.  Copies of S.E.B.'s birth certificate and Social Security number of S.E.B. were received on October 24, 2006.

11.  In the May 2004 decree of dissolution of marriage for the Veteran and his former spouse, J.B., which was received by VA on October 24, 2006, additional children are listed, namely, H.B., date of birth November [redacted], 1985 and J.B., date of birth October [redacted], 1983.

12.  In statements received in March 2007 and April 2007 the Veteran indicated that his son, J.B., was born on October [redacted], 1985.  

13.  No birth certificate or SSA information has been provided with respect to children J.B. or H.B, and no marriage certificate has been provided regarding the Veteran's former spouse, J.B.

14.  The certification of the Veteran's marriage to R.F.B. was received within a year of the date entitlement arose.

15.  The first day of the month following the Veteran's marriage to R.F.B. was September 1, 2006. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an earlier effective date of March 20, 2006 for the assignment of a 100 percent rating for service-connected depression have been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.159, 3.400, 4.130, Diagnostic Code 9434 (2011).

2.  Chest pains, also claimed as "heart trouble" were not incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2011).   

3.  The criteria for entitlement to an effective date earlier than September 1, 2006 for the award of additional payments based on dependency have not been met.  38 U.S.C.A. §§ 1115, 5110(f) (West 2002); 38 C.F.R. §§ 3.31, 3.57, 3.157, 3.401 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b) ; see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In the decision below, the Board has granted the Veteran's claim for an earlier effective date for the assignment of a 100 percent rating for depression.  Therefore, regardless of whether the requirements have been met in this case with regard to this claim, no harm or prejudice to the appellant has resulted.  As such, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication of the claim for an earlier effective date for the assignment of a 100 percent rating for depression.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

With respect to the Veteran's earlier effective date claim involving payment of additional benefits based upon dependency, the Board notes that such notice is unnecessary in this case because the Veteran is challenging the effective date of the payment of additional benefits based upon dependency.  If, in response to notice of its decision on a claim for which VA has already given the § 5103 notice, VA receives a notice of disagreement that raises a new issue, § 7105 (d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but § 5103 does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006) (in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required).  Thus, the Board finds that under the holding in VAOPGCPREC 8-03 and in Dingess, further notice from VA to the Veteran is not required with regard to his claim for an earlier effective date for the payment of additional benefits based upon dependency. 

In any event, with regard to the claim for an earlier effective date for the dependency allowance, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA in a letter mailed in April 2008, before any determination was made regarding the dependency allowance.  As explained below, a determination of the proper effective date for the award of dependency is based on when the claim for the benefit was received and when entitlement arose.  The record reflects that the Veteran submitted all evidence pertinent to when the Veteran's entitlement arose, and the record contains all documentation constituting the Veteran's claim for dependency. 

Regarding the service connection claim for chest pain (also claimed as heart trouble), the Board finds that VA's duty to notify was satisfied by a letter sent to the Veteran in May 2007.  The letter addressed all of the notice requirements, to include notice regarding disability ratings and effective dates, and was sent prior to the initial unfavorable decision by the Agency of Original Jurisdiction (AOJ) in March 2008.  

In addition, the duty to assist the Veteran has been satisfied in this case.  All available relevant evidence pertinent to the issues decided herein is in the claims file including service treatment records, private treatment records, VA treatment records, VA examination reports, and lay statements.  The Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing reflects that he has indicated the existence of any relevant evidence that has not been obtained or requested.  Finally, the Board notes that adjudication of a claim for an earlier effective date in this case is based upon evidence already in the claims file; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.  Consequently, there is no additional development that can be conducted, nor any other records which can be obtained, which would substantiate the Veteran's claim for an earlier effective date for the payment of additional benefits based upon dependency.  Moreover, the Veteran has not indicated that there is any outstanding evidence in his case.  

The RO did not afford the Veteran a VA examination or obtain a medical opinion in support of the service connection claim being decided; however, such action is not mandated because it is not necessary.  In this regard, the Board notes that VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Evidence of a link between current disability and service must be sufficient and, the Board must consider lay evidence, but give it whatever weight it deems it is entitled to.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a Veteran's conclusory statements regarding causation were not sufficient to necessitate a VA examination in the absence of medical evidence, and that medical examinations are not to be routinely and automatically provided to all veterans in disability cases involving nexus issues).  The threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83. 

In this case, and as explained in greater detail below, there is no evidence of record, medical or lay, showing that the Veteran currently has chest pains or heart disability that is related to service.  The Veteran has not, in any statement whatsoever, indicated when his chest pains or heart disability began or what incident of service it may be related to.  He has never indicated that he experienced any chest pains or heart trouble during service.  Moreover, the service treatment records are negative for chest pains or heart trouble, and the post-service medical evidence of record does not suggest that the current acute chest pain is etiologically related to service.  Thus, the Veteran's claim for service connection for a chest pain and/or heart trouble is the only statement of record regarding this claimed disability, and it is general in nature and completely unsupported by the record.  

Therefore, the Board concludes that the Veteran's mere mention of "recent heart trouble", without more, is not enough to entitle him to a VA medical examination because, if merely listing alleged disabilities on an application form or informal claim and on appeal documents were sufficient to warrant an examination, then VA would be required to provide an examination in virtually every disability case, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  Thus, the Board concludes that the evidence of record is sufficient to decide the claim in this case, and a remand for a VA examination is not required.  38 C.F.R. § 3.159(c)(4).  Accordingly, the Board finds that VA's duty to assist has been met.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was a participant in the claims process, identifying relevant treatment records and providing statements.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  The Board finds that VA's duty to assist has been met. 

LAW AND ANALYSIS

Service Connection for Chest Pains/Heart Trouble

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as certain heart diseases (arteriosclerosis, hypertension, organic heart disease, endocarditis), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 38 C.F.R. §§ 3.307, 3.309. 

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including endocarditis, myocarditis, hypertension, arteriosclerosis,, and organic heart disease).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."). 

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for chest pains, also claimed as heart trouble.

A review of the service treatment records is negative for complaints or findings of chest pains or heart problems of any kind.  The enlistment examination report of medical history notes that the Veteran indicated that he had then had or had ever had occasional hay fever.  He denied shortness of breath, asthma, pain or pressure in the chest, palpitation or pounding heart, chronic cough, and high or low blood pressure.  The April 1970 enlistment examination notes normal examination of the lungs and chest, as well as normal examination of the heart.  No chest or heart disability was noted.  The May 1974 separation examination report notes normal examination of the lungs, chest, and heart, and specifically, that pulmonary function test was noted to be normal.  It was noted that the Veteran had a history of asthma which pre-existed active service.  

In April 2007 the Veteran indicated that he had had recent heart trouble that he thought should be service connected.  A March 2007 private treatment record reflects complaints of midsternal chest pain for the past two nights.  The pain was noted to be relieved with nitroglycerin and aspirin.  The report of a March 2007 private echocardiogram notes an impression of preserved left ventricular systolic function, left ventricular diastolic dysfunction, trace mitral regurgitation, and mild to moderately dilated right heart.  A March 2007 dual isotope myocardial perfusion study result also dated in March 2007 notes normal study, without evidence of adenosine induced ischemia.  Left ventricular cavity size and wall motion were normal; ejection fraction was calculated at 64 percent.  A March 2007 frontal chest radiograph revealed minimal plate-like atelectasis at the right lung base.  A private treatment record dating in March 2007 notes that the Veteran has a strong family history of coronary artery disease.  He has been having on and off chest pain over the last few weeks.  He works through it most of the time.  The diagnosis was acute chest pain, rule out acute coronary syndromes.

While it is clear, based upon his claim, that the Veteran feels that service connection for chest pains (heart trouble) is warranted, his lay opinion regarding the presence of any current heart disability being related to active service is outweighed by the medical evidence, which reflects that the current (March 2007) complaints of chest pains had been ongoing for mere weeks, and absolutely nothing in terms of being etiologically related to any incident of active service.  As previously noted, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  However, the Veteran as a lay person is not competent to testify that he has any diagnosis of a heart disability which is etiologically related to active service.  Concerning this, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  However, in this case, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead trying to state that he has a heart disability which is related to active service.  Unlike the varicose veins in Barr or dislocated shoulder in Jandreau, a heart disability is not the type of condition that can be diagnosed without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  In this regard, the onset and diagnosis of a heart disability requires medical knowledge and the cause of the disease is a matter of medical complexity.  Thus, the Board concludes that, although the Veteran is competent to report symptoms he experienced (chest pains), any general indication in a written statement that he is seeking service connection for a "recent heart trouble" does not constitute competent evidence of the etiology of a heart disability.  As a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding such matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).  Therefore, the Veteran's statements, as general and minimal as they are, do not constitute competent medical evidence on which the Board can make a service connection determination.

In conclusion, the Board finds that the preponderance of the evidence is against the claim for service connection for chest pains (also claimed as heart trouble), and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Earlier Effective Date for Award of 100 Percent Rating for Depression

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r). 

For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).  

In VAOPGCPREC 12-98 (Sept. 23, 1998), VA's General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred.  That section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time. 

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is entitled to an effective date earlier than January 16, 2007 for the assignment of a 100 percent disability evaluation for the Veteran's service-connected depression.  Service connection for depression was granted in an August 2005.  A 30 percent rating was established, effective from January 13, 2004.  The Veteran did not appeal the decision.  As such, the August 2005 rating decision is final.  38 C.F.R. § 20.1103.  

On January 16, 2007, the Veteran filed the instant claim for an increased rating for his service-connected depression.  In the March 2008 rating decision, the RO continued the 30 percent rating for depression.  The Veteran appealed this decision and in the March 2009 rating decision, the RO increased the rating for depression to 100 percent, effective from the date of claim for increase, namely January 16, 2007.  The record does not contain any earlier statement indicating an intent to file a claim.  In fact, the Veteran did not submit anything to VA between the issuance of August 2005 rating decision and the January 16, 2007 claim for an increased rating.  Therefore, the Veteran did not demonstrate an intent to raise an informal claim for an increased evaluation prior to January 16, 2007.

Based on the foregoing, the Board finds that an informal claim for an increased evaluation was not received by VA prior to the informal claim filed on January 16, 2007.  While the date of claim has been established, the Board must next determine under 38 C.F.R. § 3.400(o)(2) the earliest date as of which it is factually ascertainable that a 100 percent disability evaluation was warranted during the one year prior to January 16, 2007.  As previously discussed, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date.  Otherwise, it will be the date of receipt of claim.  38 C.F.R. § 3.400(o)(2). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

Depression is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9434, which provides that a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

One factor to be considered is the GAF score which is a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32].  A GAF Score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF Score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., few friends, unable to keep a job).  A GAF of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

In this case, there is a VA treatment record, which is dated on March 20, 2006 and received in the claims folder in February 2007, which reflects that the Veteran reported increased irritability, impulsive behavior, and pulling the telephone cord out of anger.  He stated that he is not doing well in interviews for jobs, as he is unable to concentrate well, and he gets very upset and angry easily.  In sum, he stated that he tried to find a job but no one will hire him.  The authoring VA psychiatrist stated that it would be difficult for the Veteran to sustain a job due to his impulsive behavior.  A plan was made to get more information and fill out the forms which require him to declare total disability and inability to work.  

Therefore, the Board finds that the March 20, 2006 VA treatment record showing unemployability based upon the Veteran's impulsivity related to his service-connected depression shows that it is factually ascertainable as of that date that a 100 percent rating was warranted for the Veteran's depression.  However, there is no medical or other evidence to show that it is factually ascertainable that the Veteran's depression met the criteria for a 100 percent rating at any earlier time during the one year period prior to the January 16, 2007 date of claim.  In other words, there is no evidence between the August 2005 rating decision and March 20, 2006, which would show that the Veteran was entitled to a 100 percent rating for his depression.

As previously noted, the effective date for an increased evaluation will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date.  Otherwise, it will be the date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  Accordingly, the Board concludes that the preponderance of the evidence is in favor of an earlier effective date of March 20, 2006, but against an effective date earlier than March 20, 2006, for the assignment of a 100 percent disability evaluation for depression.

Effective Date for Dependents

A veteran with a service connected disability rated at not less than 30 percent shall be entitled to additional compensation for dependents.  38 U.S.C.A. § 1115(2); 38 C.F.R. § 3.4(b)(2) . 

An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f). 

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of a veteran's award.  See 38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of the veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  See 38 C.F.R. § 3.401(b)(1).  The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  See 38 C.F.R. § 3.31.  

If an application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within one year from the date of such notification, compensation may not be paid by reason of that application.  This applies to applications for increased benefits by reason of existence of a dependent.  See 38 C.F.R. § 3.109.
 
Where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, pension, compensation, dependency and indemnity compensation, or monetary allowance under the provisions of 38 U.S.C.A. § 1805 based on such evidence shall commence not earlier than the date of filing of the new claim.  See 38 C.F.R. § 3.158. 

The Veteran contends that he is entitled to an effective date prior to September 1, 2006, for the payment of additional disability compensation benefits for his dependents.  He specifically contends that the payment of additional compensation should be made effective July 1, 2002, or July 15, 2002, because his original service connection claim encompassed dependents.  

A review of the evidence of record reveals that the Veteran was notified in an August 2005 letter that he was being paid as a single Veteran with no dependents.  In this letter, he was notified that he was awarded service connection for depression and a 30 percent rating had been assigned, effective January 13, 2004.  It was specifically noted that he had reported being married, but divorced on May [redacted], 2004.  A VA Form 21-686c, Declaration of Status of Dependents, was attached, and the Veteran was instructed to complete, sign, and return it.  

On October 24, 2006, the RO received a certified copy of the birth certificate and Social Security Administration (SSA) card containing the SSA number of the Veteran's son, S.E.B.  The Veteran's completed VA Form 21-686c was also received on October 24, 2006. 

On October 24, 2006, the Veteran also submitted a Decree of Dissolution of Marriage with respect to the Veteran's first marriage to J.M.B..  It notes that there were three children born of the marriage, namely J.B., date of birth October [redacted], 1983; H.B., date of birth November [redacted], 1985; and S.B., date of birth February [redacted], 1990.  The SSA number of S.B. (same as S.E.B. listed above) is listed; however, the SSA numbers of the other two children are not listed, and the Veteran has never provided them.  Moreover, on October 24, 2006, the Veteran submitted a Certified Abstract of Marriage, noting his marriage to his third wife, R.F.B., on August [redacted], 2006.

In statements received in March 2007 and April 2007 the Veteran indicated that his son, J.B., was born on October [redacted], 1985.  

Considering all the evidence of record, the Board finds that the Veteran is not entitled to an effective date earlier than September 1, 2006, for the payment of additional disability compensation benefits.  Although the Veteran has at least two other children, the Veteran did not specify any children other than S.E.B. on his VA Form 21-686c, and he never provided VA with all correct information, including SSA number for his additional two children.  The evidence of record clearly shows that the Veteran was advised of his possible entitlement to additional benefits for his dependents, to include his children, as early as August 2005.  There is no evidence of record that he submitted proper evidence of any marriage or child prior to October 24, 2006. 

In this regard, the Veteran provided, in his May 2002 claim for service connection for hearing loss, the name of his first spouse, her social security number, and the date of his first marriage.  However, a qualifying benefit was not awarded at that time or until the August 2005 rating decision.

In this respect, the Board acknowledges that the Veteran provided a statement in April 2005 noting that the Veteran had been married but was divorced on May [redacted], 2004.  However, this statement does not constitute a "constructive" notification of the Veteran's marital status, nor is it an informal claim for additional benefits for a dependent spouse pursuant to 38 C.F.R. § 3.157(b)(1). 

Under certain circumstances, examination or hospitalization reports may be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157 (2011).  Specifically, once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a VA examination or hospitalization report will be accepted as an informal claim for increased benefits or an informal claim to reopen.  38 C.F.R. § 3.157(b)(1).  This regulation is very specific, applying only to increased disability claims and claims to reopen after a prior formal claim.  It does not apply to claims for additional benefits for dependent spouses, as in this case. 

Given the above, the law provides that the earliest effective date that may be assigned for the award of dependency benefits is September 1, 2006, which is the first day of the calendar month following the month in which the Veteran married his current wife.  The Veteran married his current wife, R.F.B. on August [redacted], 2006, and he submitted proper evidence of this dependent (his wife) on October 24, 2006, which is within one year of the marriage.  As noted above, the "date of claim" for additional compensation for dependents is the date of the Veteran's marriage, if evidence of the event is received by the Secretary within a year of the event; otherwise, the date notice is received of the dependent's existence.  See 38 U.S.C.A. § 5110(n) ; 38 C.F.R. § 3.401(b)(1).  As such, the proper effective date is the first day of the month following the Veteran's marriage, which is September 1, 2006.

With regard to the Veteran's children, the Veteran did not properly notify VA of his son S.E.B until more than one year after he was requested to by letter dated in August 2005, and more than 16 years after his son was born.  Consequently, an earlier effective date based upon the Veteran's son S.E.B, is not warranted on any legal basis.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive of the claim, it should be denied because of lack of legal entitlement under the law).  Finally, the Veteran did not formally list either of his other children on the VA Form 21-686c, nor has he ever provided proper notification of their existence, to include SSA cards.  Therefore, as noted above, the proper effective date for the award of additional benefits based upon dependency is September 1, 2006.


ORDER

Service connection for chest pains, also claimed as heart trouble, is denied.

An earlier effective date of March 20, 2006, for the assignment of a 100 percent rating for service-connected depression, is granted.

An effective date earlier than September 1, 2006, for the payment of additional benefits based upon dependency, is denied.


REMAND

Reason for Remand:  To afford the Veteran new VA examinations for his sleep apnea and hearing loss claims and for the issuance of a statement of the case on the issue of entitlement to TDIU.

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran claims that he is entitled to service connection for sleep apnea.  In a February 2008 statement, the Veteran argues that his sleep apnea is due to obesity, which he claims is the result of the medication he takes for his service-connected depression.  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability, which is proximately due to, or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a non service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. at 448. 

The VA treatment records reflect a current diagnosis of sleep apnea.  Specifically, a December 2008 VA treatment record notes a diagnosis of obstructive sleep apnea, stable on CPAP machine.  A May 2007 VA treatment record also reflects a diagnosis of obstructive sleep apnea, positional.  Recommendations included weight loss and side sleep position.  There is no medical opinion as to whether the Veteran's sleep apnea is caused or aggravated by the service-connected depression.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  Therefore, a VA examination is necessary in order to obtain such an opinion.

With respect to the Veteran's claim for an increased rating for his service-connected bilateral hearing loss, the Board notes that he last underwent a VA examination for this disability in January 2008, which is over four years ago.  VA treatment records/examination reports reflect that speech recognition scores have decreased in both ears between November 2004 to January 2006, and in the left ear between January 2006 and January 2008.  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the RO should schedule the Veteran for a new VA audio examination.

With respect to the claim for a TDIU, the Board notes that this claim was denied in the March 2008 rating decision (notice of which was mailed to the Veteran in April 2008).  The Veteran filed a timely appeal of this denial in April 2008.  Thereafter, in the March 2009 rating decision, the RO determined that the claim for a TDIU was moot because in the same rating decision, a 100 percent rating was granted for depression, thus fully resolving the issue in the Veteran's favor.  

However, the Board notes that the Court of Appeals for Veterans Claims (Court) has recently held that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing or following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  A TDIU is considered a lesser benefit than the 100 percent rating, and the grant of a 100 percent rating renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect.  VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 (1999). 

In a precedent opinion, VA's General Counsel concluded that a claim for a total disability rating based on individual unemployability for a particular service-connected disability may not be considered when, as here, a schedular 100 percent rating is in effect for a service-connected disability.  See VAOPGCPREC 6-99, 64 Fed. Reg. (1999); see also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In November 2009 however, VA's General Counsel withdrew VAOPGCPREC 6-99 in light of the decision of the Court in Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court stated that it is possible for a Veteran to be awarded TDIU for a single disability and thereafter be awarded disability ratings for other conditions.  Under these circumstances, there would be no duplicate counting of disabilities.  Bradley, 22 Vet. App. at 293

Additionally, the Board recognizes that the Secretary is required to maximize benefits.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (presuming that a claimant is seeking the maximum benefits allowed by law and regulation); 38 C.F.R. § 3.103(a) (2010) (noting VA's obligation to "render a decision which grants every benefit that can be supported in law").  The Board has done so in this case.  The governing regulation, 38 C.F.R. § 4.16, specifically provides that a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to follow a substantially gainful occupation as a result of service-connected disabilities.  In this appeal, since the Board has determined that the Veteran is entitled to an initial 100 percent schedular rating for his service-connected depression, effective March 20, 2006; he is not eligible, under the terms of the regulation, for a TDIU rating during this time period.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) (" a claim for TDIU presupposes that the rating for the condition is less than 100%"); see also Holland v. Brown, 6 Vet. App. 443, 446 (1994) (100% schedular rating "means that a Veteran is totally disabled").  

However, in this case, although the Veteran has been awarded the maximum schedular rating for his service-connected depression (100 percent), the record reflects that he has also claimed that he is unemployable due to his service-connected hearing loss and/or tinnitus.  The evidence reflects that the Veteran has been unemployed since approximately 2002 or 2003, and multiple VA treatment records reflect the Veteran's contention that his service-connected hearing loss has contributed to his inability to work.  Specifically, an April 2005 VA psychiatry progress note indicates that the Veteran feels that his unemployment is due to his hearing deficit and tinnitus.  In a May 2002 typewritten statement, the Veteran claims that he was fired as a result of his poor hearing and resulting poor communication.  As such, the issue of entitlement to a TDIU is not moot.

The RO denied the TDIU claim in the March 2008 rating decision, and the Veteran filed a timely notice of disagreement with respect to the TDIU issue in April 2008.  Although the March 2009 rating decision declared the issue moot, the Board has determined that it is not, in fact moot.  To date, a statement of the case regarding the TDIU claim has not been issued. 

Accordingly, the Board is required to remand the claim for entitlement to a TDIU to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

(If, in the course of adjudicating this issue, the RO determines that the Veteran does not meet the rating criteria for TDIU under 38 C.F.R. § 4.16(a) (2011), but his service-connected disabilities prevent him from following a substantially gainful occupation, the provisions of 38 C.F.R. § 4.16(b) must be followed.  These provisions state that a claim for TDIU may be referred to the Compensation and Pension Service when a veteran does not meet the percentage standards of 38 C.F.R. § 4.16(a) but is otherwise unemployable due to service-connected disabilities.  38 C.F.R. § 4.16(b) (2011).) 

Because the Board has determined that medical examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with a claim for increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all up-to-date VA treatment records, dating from February 2009 to the present, and associate them with the claims file.

2.  Schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of any current sleep apnea.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records and post-service medical records.  A notation that the records were reviewed should be made.

The examiner should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current sleep apnea is causally or etiologically related to his military service. 

The examiner should also provide an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's sleep apnea is caused or aggravated by (permanently worsened beyond normal progression of the disorder) the service-connected depression, to include the medication taken for depression.  If the examiner finds that the sleep apnea is aggravated by the service-connected depression, the examiner should quantify the degree of aggravation if possible.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]"38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

If the examiner cannot provide a requested opinion, the examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If the examiner is unable to reach an opinion because there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.  

3.  The Veteran must be afforded an additional VA audiological evaluation to determine the current severity of his bilateral hearing loss.  All pertinent symptomatology and findings must be reported in detail.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  Specifically, the findings of puretone decibel loss at 1000, 2000, 3000 and 4000 Hertz, must be numerically reported and speech recognition must be derived using the Maryland CNC Test.  Following the examination and a review of the evidence of record, the examiner must provide a description of the functional effects of the Veteran's bilateral hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  A complete rationale for all opinions must be provided.  If any of the requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation. The report must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

5.  The RO must then readjudicate the claim of entitlement to service connection for sleep apnea, to include on a secondary basis, and entitlement to an increased rating for bilateral hearing loss and, thereafter, if the claims remain denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

6.  The RO must issue a statement of the case on the issue involving entitlement to TDIU.  The Veteran should be apprised of his right to submit a substantive appeal and to have his claim reviewed by the Board.  The Veteran should be allowed the requisite period of time for a response.  If, and only if, the Veteran files a substantive appeal on this issue, then it should be returned to the Board for appellate action.

The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


